DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on 03/17/2021 and 07/14/2021 have been considered by the Examiner and made of record in the application file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kunzet al. (US 20210029594 A1) (hereinafter Kunz).

Regarding claim 1, Kunz discloses a voice service establishment method, comprising:
receiving, by an access network device in a first network, session management information from a session management network element in the first network (FIG.7, par. 0090, “a third communication 726 from the SMF 708 to the AMF 706 may include the SMF 708 using Nsmf_PDUSession_ContextResponse to respond to the request from the AMF 706”), wherein the session management information is used to request to establish a user plane tunnel of a voice service of a terminal device in the first network (par. 0107-0110, “the SMF 708 to the AMF 706, the SMF 708 may send a Nsms_PDUSession_UpdateResponse to the AMF 706 to indicate that the QoS flow update due to 5G SRVCC handover is complete”); and
sending, by the access network device, a handover request to a mobility management network element in the first network based on the session management information, wherein the handover request is used to indicate a handover of the terminal device from the first network to a second network that supports a circuit switched domain voice service (par. 0091-0092, “a fourth communication 728 from the AMF 706 to the SRVCC-IWF 710 may include the AMF 706 sending a forward relocation request message (e.g., including: a target ID, a source to target transparent container, mapped MM context (including an EPS security context mapped from a 5G security context), a UE usage type, an IMSI, an STN-SR, a C MSISDN, and/or other information)…  the SRVCC-IWF 710 may perform 730 an MSC-server selection based on a target ID and may map an EPS security context to a UMTS or GPRS security context.” par. 0069, “As illustrated in FIG. 4, the SRVCC-IWF 416 may be used for interworking between a 5G network and a 3G network or a 2G network. In certain embodiments, the SRVCC-IWF 416 may be a modified version of an MME supporting SRVCC”).
Regarding claim 2, as applied to claim 1 above, Kunz discloses determining, by the access network device, that the access network device has a first handover capability, wherein the first handover capability comprises comprising a capability of triggering the handover of the terminal device from the first network to the second network (par. 0072, “the RAN 504 may detect based on the measurement reports from the UE 502 that a handover to 3G/2G is be performed. Accordingly, the RAN 504 may send 522 a handover required message to the AMF 506 indicating that the handover is a 5G SRVCC handover to a 3G/2G network. In certain embodiments, the AMF 506 may select 524 an appropriate SRVCC-IWF (e.g., the SRVCC-IWF 510) and send 526 a SRVCC request for the voice component only, without including any EPS bearer context information.”).
Regarding claim 3, as applied to claim 2 above, Kunz discloses wherein terminal device is switched from the first network to the second network based on the session management information (par. 0073, “the UE 502 may tune 546 to a 2G/3G network and may send a handover complete message to the target GERAN/UTRAN 514”).
Regarding claim 5, as applied to claim 1 above, Kunz discloses determining, by the access network device, that a core network device in the first network has a second handover capability, wherein the second handover capability comprises comprising a capability of supporting the handover of the terminal device from the first network to the second network, wherein the core network device comprises one or more of the following network elements: the mobility management network element in the first network, the session management network element in the first network, or a user plane function network element in the first network (par. 0047, “The radio access network is generally communicably coupled to one or more core networks, which may be coupled to other networks, like the Internet and public switched telephone networks, among other networks. These and other elements of radio access and core networks are not illustrated but are well known generally by those having ordinary skill in the art. In some embodiments, a network unit 104 may include one or more of the following network components a gNB, a RAN, an MME, an HSS, an SCEF, an SCS, an AS, an AMF, an SMF, an NEF, a DB, a PCF, a DR, a UPF, and/or a UDM.”, par. 0014).
Regarding claim 6, as applied to claim 1 above, Kunz discloses determining, by the access network device, that the terminal device has a third handover capability, wherein the third handover capability comprises a capability of supporting a handover from an internet protocol multimedia subsystem voice service to a circuit switched domain voice service (par. 0078-0080 “a third communication 616 from the AMF 606 to the RAN 604 may include the AMF 606 performing a UE radio capability match procedure and indicating whether the AMF 606 is to receive a voice support match indicator as a result of the UE 602 providing its 5G SRVCC capability and if the network supports 5G SRVCC transition to a 3G/2G network… the RAN 604 determines whether the UE radio capabilities are compatible with a network configuration for ensuring voice service continuity of voice calls initiated in IMS”).
Regarding claim 8, as applied to claim 1 above, Kunz discloses forbidding, by the access network device based on the session management information, an operation of allocating a radio resource of the first network to the voice service of the terminal device (par. 0102, “the UE 702 detects 754 the SRVCC handover to the target UTRAN/GERAN 714 based on a 5G SRVCC indication received in a handover command and suspends non-GBR QoS flows. Moreover, all other QoS flows (e.g., GBR and voice) may be released.” The allocation of resources are related to the resources related to QoS).
Regarding claim 9, as applied to claim 1 above, Kunz discloses sending, by the access network device, first information to the session management network element in the first network to notify the session management network element of the handover of the terminal device from the first network to the second network (par. 0106-0107, “in an eighteenth communication 764 from the AMF 706 to the SMF 708, the AMF 706 sends a Nsmf_PDUSession_UpdateRequest (or any other suitable message on the SBI) to the SMF 708 (e.g., PGW-C+SMF) for each PDU session associated with 3GPP access with a 5G SRVCC indication… the SMF 708 (or SMFs) detect 766 a SRVCC handover based on the 5G SRVCC indication”).
Regarding claim 10, Kunz discloses a voice service establishment apparatus, comprising: a processor; and a memory coupled to store instructions, which when executed by the processor, cause the processor to perform operations (FIG. 3, par. 0061 for the network unit 104 may include a processor 302, a memory 304, par. 0114, “the method 800 may be performed by a processor executing program code…”), the operations including
receiving session management information from a session management network element in a first network (FIG.7, par. 0090, “a third communication 726 from the SMF 708 to the AMF 706 may include the SMF 708 using Nsmf_PDUSession_ContextResponse to respond to the request from the AMF 706”), wherein the session management information is used to request to establish a user plane tunnel of a voice service of a terminal device in the first network (par. 0107-0110, “the SMF 708 to the AMF 706, the SMF 708 may send a Nsms_PDUSession_UpdateResponse to the AMF 706 to indicate that the QoS flow update due to 5G SRVCC handover is complete”), and
sending a handover request to a mobility management network element in the first network based on the session management information, wherein the handover request is used to indicate a handover of the terminal device from the first network to a second network that supports a circuit switched domain voice service (par. 0091-0092, “a fourth communication 728 from the AMF 706 to the SRVCC-IWF 710 may include the AMF 706 sending a forward relocation request message (e.g., including: a target ID, a source to target transparent container, mapped MM context (including an EPS security context mapped from a 5G security context), a UE usage type, an IMSI, an STN-SR, a C MSISDN, and/or other information)…  the SRVCC-IWF 710 may perform 730 an MSC-server selection based on a target ID and may map an EPS security context to a UMTS or GPRS security context.” par. 0069, “As illustrated in FIG. 4, the SRVCC-IWF 416 may be used for interworking between a 5G network and a 3G network or a 2G network. In certain embodiments, the SRVCC-IWF 416 may be a modified version of an MME supporting SRVCC”).
Regarding claim 11, as applied to claim 10 above, claim is rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 12, as applied to claim 11 above, claim is rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 14, as applied to claim 10 above, claim is rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 15, as applied to claim 10 above, claim is rejected for the same reason(s) as set forth claim 6 above.
Regarding claim 17, as applied to claim 10 above, claim is rejected for the same reason(s) as set forth claim 8 above.
Regarding claim 18, as applied to claim 10 above, claim is rejected for the same reason(s) as set forth claim 9 above.
Regarding claim 19, Kunz discloses an non-transitory computer storage medium having computer instructions stored therein, which when executed by a processor, cause the processor to perform voice service establishment operations (FIG. 3, par. 0061 for a processor 302, a memory 304, par. 0032-0033), the operations including
receiving session management information from a session management network element in a first network (FIG.7, par. 0090, “a third communication 726 from the SMF 708 to the AMF 706 may include the SMF 708 using Nsmf_PDUSession_ContextResponse to respond to the request from the AMF 706”), wherein the session management information is used to request to establish a user plane tunnel of a voice service of a terminal device in the first network (par. 0107-0110, “the SMF 708 to the AMF 706, the SMF 708 may send a Nsms_PDUSession_UpdateResponse to the AMF 706 to indicate that the QoS flow update due to 5G SRVCC handover is complete”); and
sending a handover request to a mobility management network element in the first network based on the session management information, wherein the handover request is used to indicate a handover of the terminal device from the first network to a second network that supports a circuit switched domain voice service (par. 0091-0092, “a fourth communication 728 from the AMF 706 to the SRVCC-IWF 710 may include the AMF 706 sending a forward relocation request message (e.g., including: a target ID, a source to target transparent container, mapped MM context (including an EPS security context mapped from a 5G security context), a UE usage type, an IMSI, an STN-SR, a C MSISDN, and/or other information)…  the SRVCC-IWF 710 may perform 730 an MSC-server selection based on a target ID and may map an EPS security context to a UMTS or GPRS security context.” par. 0069, “As illustrated in FIG. 4, the SRVCC-IWF 416 may be used for interworking between a 5G network and a 3G network or a 2G network. In certain embodiments, the SRVCC-IWF 416 may be a modified version of an MME supporting SRVCC”).
Regarding claim 20, as applied to claim 19 above, claim is rejected for the same reason(s) as set forth claim 2 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz as applied to claims 1 and 10 above, and further in view of Vikberg et al. (US 20200329404 A1) (hereinafter Vikberg).
Regarding claim 4, as applied to claim 1 above, Kunz discloses the claimed invention except determining, by the access network device, that a handover condition is met, wherein the handover condition comprises one or more of the following conditions: the terminal device is located in a voice service coverage area of the second network, the voice service of the terminal device cannot be implemented in the first network, the voice service of the terminal device cannot be implemented in a third network, or the terminal device is a voice-centric device, wherein the third network is an intermediate-state evolved network between the second network and the first network.
In the same field of endeavor, Vikberg discloses determining, by the access network device, that a handover condition is met, wherein the handover condition comprises one or more of the following conditions: the terminal device is located in a voice service coverage area of the second network, the voice service of the terminal device cannot be implemented in the first network, the voice service of the terminal device cannot be implemented in a third network, or the terminal device is a voice-centric device, wherein the third network is an intermediate-state evolved network between the second network and the first network (par. 0043, “There may be a need to move the UE 110 away from 5G to 2G/3G network coverage. This may e.g. be due to the UE 110 leaving 5G coverage. It may however also be due to the fact that the RAN decides to perform a handover due to 2G/3G coverage being better for a voice service. This may e.g. be due to the UE 110 leaving 5G coverage. It may however also be due to the fact that the RAN decides to perform a handover due to 2G/3G coverage being better for a voice service, and the operator having either not 4G deployed at all, having 4G deployed but not having deployed IMS 150 in the 4G network or at least not in the current area of the UE 110.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate deciding to perform a handover to 2G/3G network as taught by Vikberg to the method for a handover a voice session from a first network to a second network as disclosed by Kunz for purpose of performing a handover due to 2G/3G coverage for a better voice service.
Regarding claim 13, as applied to claim 10 above, claim is rejected for the same reason(s) as set forth claim 4 above.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz as applied to claims 1 and 10 above, and further in view of TANG (US 20200252849 A1).
Regarding claim 7, as applied to claim 1 above, Kunz discloses the claimed invention except explicitly disclosing determining, by the access network device, that the terminal device subscribes to a service for handing over a voice service from the first network to the second network.
In the same field of endeavor, Tang discloses determining, by the access network device, that the terminal device subscribes to a service for handing over a voice service from the first network to the second network (par. 0080-0085, “analyze the SM Request message to obtain the service support capability indication information of the UE; and/or… receive a Subscription data response message transmitted by the UDM and carrying the service support capability indication information of the UE, and analyze the Subscription data response message to obtain the service support capability indication information of the UE… Through the above two possible implementations, taking the voice service as example, the SMF may determine, after acquiring the service support capability indication information of the UE in advance, whether a bearer of a voice service falls back from a 5G network to a 4G network or from the 5G network to a 2G or 3G network according to the service support capability indication information of the UE when the UE performs the voice services, thereby determining whether to transmit a first fallback indication information or a second fallback indication information.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving a Subscription data response message carrying the service support capability indication information of the UE as taught by Tang to the method for a handover a voice session from a first network to a second network as disclosed by Kunz for purpose of determining whether a bearer of a voice service falls back from the 5G network to a 2G or 3G network according to the service support capability indication information of the UE when the UE performs the voice services.
Regarding claim 16, as applied to claim 10 above, claim is rejected for the same reason(s) as set forth claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642